Citation Nr: 0901997	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-31 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
St. Petersburg, Florida rating decision, which denied the 
claims on appeal.

The veteran had a hearing before the Board in December 2008.  
A transcript of that proceeding has been associated with the 
claims folder.

The procedural history in this case requires some 
clarification.  The veteran initiated his claim in February 
2006, which was denied in a June 2006 rating decision mainly 
because the veteran failed to appear for a scheduled VA 
examination and there was no other medical evidence to 
consider.  Thereafter, the veteran provided the RO with two 
statements virtually simultaneously in December 2006.  

The first statement indicated, "I am appealing [the RO's] 
decision..." for hearing loss, tinnitus and residuals of left 
knee injury.  The veteran explained he could not attend the 
VA examination because of a family emergency and wished to be 
scheduled for a new one.

The second statement, also dated December 2006 and also in 
response to the June 2006 rating decision, indicated, 
"...please reopen my claim."  Within the statement, the 
veteran conveyed the same information regarding his failure 
to appear for a VA examination. 

The RO accepted the veteran's statements as a request to 
reopen a claim.  In a March 2007 rating decision, the RO 
"reopened" the veteran's claims finding new and material 
evidence had been submitted and denied the claims on the 
merits.  The veteran thereafter perfected his appeal.

The Board finds the veteran's December 2006 statements 
clearly indicated a desire to appeal the June 2006 rating 
decision and should have been accepted as a timely notice of 
disagreement (NOD).  See 38 U.S.C.A. § 7105; 38 C.F.R. 
20.302.  The NOD does not require any particular wording, but 
rather a general expressed disagreement with the RO's 
determination.  Id.  The Board finds the veteran's December 
2006 statements satisfy the requirements of content and 
timing of an NOD and, therefore, this claim properly stems 
from the June 2006 rating decision, originally denying the 
claims on the merits, as indicated above.  The veteran 
properly perfected his appeal in an October 2007 substantive 
appeal and, therefore, the issues are properly before the 
Board here. 

After certification to the Board, additional, non-duplicative 
documents were received in relation to the present appeal. 
Further consideration by the agency of original jurisdiction 
(AOJ) is not needed, however, because the veteran waived 
regional consideration. Accordingly, this matter, including 
all materials submitted following the RO's determination, is 
properly before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008). 


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's current bilateral 
sensorineural hearing loss is related to his military 
service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's current tinnitus is 
related to his military service.




CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, his bilateral 
sensorineural hearing loss was incurred during his military 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Resolving doubt in favor of the veteran, his tinnitus was 
incurred during his military service. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to both 
issues on appeal, the Board finds that any deficiencies in 
notice were not prejudicial to the veteran.  

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until many years after service.  Service 
connection, furthermore, may be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b) (2008).  

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  Id.

The veteran alleges that he has bilateral sensorineural 
hearing loss and tinnitus as the result of his active duty 
service.  Specifically, the veteran asserts that his job 
posting on the flight line exposed him to the "roar" of 
propeller-driven aircraft without any ear protection.    

The Board accepts, based on the evidence proffered, that the 
veteran has a current disability of both bilateral hearing 
loss and tinnitus.  The VA's audiological exam of the veteran 
in January 2007 diagnosed the veteran with tinnitus and 
normal, sloping to severe, sensorineural hearing loss for the 
right ear and normal, sloping to profound, sensorineural 
hearing loss for the left ear.  Furthermore, the audiological 
results met the requirements of 38 C.F.R. § 3.385 for 
establishing a current hearing loss disability.  

As to whether or not the current hearing loss and tinnitus 
disabilities are related to noise exposure in service, the 
Board notes that there are conflicting medical opinions of 
record.  First, the VA examiner who conducted the January 
2007 evaluation opined that the veteran's hearing loss and 
tinnitus were "less likely as not to have been caused by or 
a result of noise exposure during military service."  The VA 
examiner based her conclusions on the fact that the service 
medical records revealed no report or diagnosis of hearing 
loss or tinnitus during service and the veteran's alleged 
statement during that exam that the reported hearing loss and 
tinnitus onset only six (6) years previously.  

However, a private audiological testing report from March 
2008 reveals the conclusion of the audiologist that the 
veteran's "hearing impairment is significantly more than 
would be expected from [normal age-related loss of hearing 
sensitivity]."  The private audiologist opined that a 
"significant portion" of the veteran's hearing loss and 
tinnitus could be attributed to his work conditions during 
service.  The audiologist based his conclusions on the 
veteran's self-reported history of military noise exposure, 
the absence of a family history of hearing loss, and the 
extent of the veteran's hearing impairment.

The Board finds that both the VA audiology report and the 
veteran's private audiology report are probative and 
competent evidence.  While the private audiologist did not 
examine the veteran's service medical records before reaching 
his conclusions, the veteran's self-reported history of noise 
exposure in service is credible and consistent with the 
nature of his service as an Air Transport Specialist.   Both 
examiners provided a rationale for their opinions, and both 
attributed the veteran's hearing impairment at least in part 
to age, but the private examiner also clearly found that the 
degree of hearing loss was more severe than would be expected 
solely due to age.  

The Board has also considered the veteran's lay statements 
that his hearing loss and tinnitus symptoms began while in 
the military.  Specifically, the veteran testified during his 
hearing before the undersigned that he began to experience a 
loss of hearing and intermittent tinnitus approximately 1 to 
2 years into service, although the veteran did not report 
such hearing loss during his time of service or medical 
separation examination.  In this regard, the veteran is 
competent to give evidence about what he has physically 
experienced, for example, pain and other sensory symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, in accordance with the holding in Buchanan v. 
Nichsolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board 
concludes that the lay testimony of the veteran concerning 
continuous symptoms since service is both credible and 
probative, despite the lack of contemporaneous documentation 
in service.

The Board is also cognizant of the January 2007 VA examiner's 
notation indicating that the veteran reported the onset of 
his symptoms of hearing loss and tinnitus only six years 
before.  However, during his personal hearing before the 
undersigned, the veteran explained that he was pointing to a 
period of time during which his tinnitus had become constant 
and more noticeable, but he reaffirmed that it had, in fact, 
been present to some degree since military service.  

In light of the veteran's credible lay testimony regarding 
continuous tinnitus and hearing problems since service, as 
well as the conflicting medical opinions discussed above, the 
Board concludes that the evidence is at least in relative 
equipoise as to whether his current tinnitus and bilateral 
hearing loss had their onset in service, and are directly 
related to noise exposure therein.  When the totality of the 
evidence supports the veteran's claims or is in relative 
equipoise, the veteran prevails on his claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved 
reasonable doubt in favor of the veteran, the Board concludes 
service connection is warranted for bilateral sensorineural 
hearing loss and tinnitus.



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


